          Case 9:08-bk-11457-DS                   Doc 4387 Filed 06/11/20 Entered 06/11/20 16:10:20                                        Desc
                                                    Main Document Page 1 of 4

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 JOSHUA L. SCHEER, #242722
 REILLY D. WILKINSON, #250086
 SCHEER LAW GROUP, LLP                                                                                    FILED & ENTERED
 155 N. REDWOOD DRIVE, SUITE 100
 SAN RAFAEL, CA 94903
 (415) 491-8900                                                                                                   JUN 11 2020
 (415) 491-8910
 Email: rwilkinson@scheerlawgroup.com
                                                                                                            CLERK U.S. BANKRUPTCY COURT
                                                                                                            Central District of California
                                                                                                            BY rust       DEPUTY CLERK




                                                                                                 CHANGES MADE BY COURT
     Individual appearing without attorney
     Attorney for: Ajax Mortgage Loan Trust 2018-G, et al.

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION

 In re:                                                                       CASE NO. 9:08-bk-11457-DS
                                                                              CHAPTER 11

                                                                              ORDER:
 ESTATE FINANCIAL INC.,
                                                                                     GRANTING APPLICATION AND SETTING
                                                                                     HEARING ON SHORTENED NOTICE
                                                                                     DENYING APPLICATION FOR ORDER
                                                                                     SETTING HEARING ON SHORTENED
                                                                                     NOTICE
                                                                                              [LBR 9075-1(b)]
                                                               Debtor(s).
 Movant (name): AJAX MORTGAGE LOAN TRUST 2018-G, MORTGAGE-BACKED SECURITIES, SERIES 2018-G,
 BY U.S. BANK NATIONAL ASSOCIATION, AS INDENTURE TRUSTEE, its successors and/or assignees


1. Movant filed the following motion together with supporting declarations and (if any) supporting documents:

    a. Title of motion: MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (WITH
       SUPPORTING DECLARATIONS) REGARDING REAL PROPERTY

    b. Date of filing of motion: 06/11/2020

2. Pursuant to LBR 9075-1(b), movant also filed an Application for Order Setting Hearing on Shortened Notice
   (Application) together with supporting declaration(s):

    Date of filing of Application: 06/11/2020




           This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                            Page 1                             F 9075-1.1.ORDER.SHORT.NOTICE
         Case 9:08-bk-11457-DS                   Doc 4387 Filed 06/11/20 Entered 06/11/20 16:10:20                                        Desc
                                                   Main Document Page 2 of 4

3. Based upon the court’s review of the application, it is ordered that:

    a.         The Application is denied. The motion may be brought on regular notice pursuant to LBRs.

    b.         The Application is granted, and it is further ordered that:

         (1)         A hearing on the motion will take place as follows:


                Hearing date: June 16, 2020
                                                              Place:
                Time: 11:30 a.m.
                                                                  255 East Temple Street, Los Angeles, CA 90012
                Courtroom: 201*                                   21041 Burbank Boulevard, Woodland Hills, CA 91367
                * Hearing will be conducted                       3420 Twelfth Street, Riverside, CA 92501
                via Zoom. Please see
                paragraph 7 below and the                         411 West Fourth Street, Santa Ana, CA 92701
                posted calendar for details on                    1415 State Street, Santa Barbara, CA 93101
                the hearing information.

         (2)         No later than the deadlines given, telephonic notice of the hearing must be provided to all
                     persons/entities listed:

                (A) Deadlines:                           (B) Persons/entities to be provided with telephonic notice:
                Date: June 12, 2020
                                                            Liquidating Trustee of the debtor’s estate and the original borrowers
                Time: 12:00 p.m.

                                                                  See attached page
                                                         (C) Telephonic notice is also required upon the United States trustee


         (3)         No later than the deadlines given, written notice of the hearing and a copy of this order must be
                     served upon all persons/entities listed using:       one of the methods checked         all of the
                     methods checked

               (A)        Personal Delivery              Overnight Mail                First class mail               Facsimile*              NEF

                (B) Deadlines:                           (C) Persons/entities to be served with written notice and a copy of this
                                                             order:
                Date: June 11, 2020

                Time: 11:59 p.m.                             Parties required under LBR 4001-1(c)



                                                                  See attached page
                                                         (D) Service is also required upon:
                                                             -- United States trustee (electronic service is not permitted)
                                                             -- Judge’s copy personally delivered to chambers
                                                                (see Court Manual for address)




          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 2                             F 9075-1.1.ORDER.SHORT.NOTICE
      Case 9:08-bk-11457-DS                    Doc 4387 Filed 06/11/20 Entered 06/11/20 16:10:20                                        Desc
                                                 Main Document Page 3 of 4


        (4)       No later than the deadlines given, a copy of the motion, declarations, and supporting documents (if any),
                  must be served on all persons/entities listed using:        one of the methods checked       all of the
                  methods checked
              (A)      Personal Delivery       Overnight Mail          First Class Mail        Facsimile*      NEF

                (B) Deadlines:                         (C) Persons/entities to be served with motion, declarations, supporting
                                                           documents:
                    Date: June 11, 2020

                    Time: 11:59 p.m.                    Parties required under LBR 4001-1(c)



                                                              See attached page
                                                       (D) Service is also required upon:
                                                           -- United States trustee (no electronic service permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)


        (5)         Regarding opposition to the motion

                    opposition to the motion may be made orally at the hearing

                    no later than the deadlines given, written opposition to the motion must be filed with the court and
                    served upon all persons/entities listed using:     one of the methods checked           all of the methods
                    checked
              (A)        Personal Delivery            Overnight Mail              First Class Mail                Facsimile*                NEF

                (B) Deadlines:                         (C) Persons/entities to be served with written opposition to the motion:
                    Date: June 15, 2020                    -- movant’s attorney (or movant, if movant is not represented by an
                                                              attorney)
                    Time: 5:00 p.m.




                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)


        (6)         Regarding a reply to an opposition:

                    a reply to opposition may be made orally at the hearing.

                    no later than the deadlines given, a written reply to an opposition must be filed with the court and
                    served on all persons/entities listed using:        one of the methods checked           all of the methods
                    checked

              (A)        Personal Delivery            Overnight Mail              First Class Mail                Facsimile*                Email*




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 3                             F 9075-1.1.ORDER.SHORT.NOTICE
      Case 9:08-bk-11457-DS                    Doc 4387 Filed 06/11/20 Entered 06/11/20 16:10:20                                        Desc
                                                 Main Document Page 4 of 4

                (B) Deadlines:                         (C) Persons/entities to be served with written reply to opposition:
                 Date:                                     -- All persons/entities who filed a written opposition

                 Time:



                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s Copy personally delivered to chambers
                                                              (see Court Manual for address)

        (7)       Other requirements:

              All appearances for the June 16, 2020 calendar will be via Zoom and not via Court Call. All parties
              participating in these hearings may connect from the Zoom link listed below. This service is free of charge.
              You may participate using a computer or telephone.

              Join by Computer
              Meeting URL: https://cacb.zoomgov.com/j/1602413554
              Meeting ID:    160 241 3554
              Password:      694958

              Join by Telephone
              For higher quality, dial a number based on your current location.

              Dial:                 US: +1 669 254 5252 or +1 646 828 7666
              Meeting ID:           160 241 3554
              Password:             694958

        (8)       No later than the deadlines given, movant must file a Declaration of Notice and Service establishing
                  that telephonic notice, written notice, and service of the motion and this order was completed as set forth
                  above, and a judge’s copy of the Declaration of Notice and Service must be personally delivered to the
                  judge’s chambers:

                         at least 2 days before the hearing.

                         no later than:        Date:                               Time:


        * Service by electronic means (facsimile or email) requires compliance with F.R.Civ.P. 5(b)(2)(E).
                                                            ###




                Date: June 11, 2020




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 4                             F 9075-1.1.ORDER.SHORT.NOTICE
